304 F.2d 630
The COMMONWEALTH ENGINEERING COMPANY OF OHIO and Carl Berger, Appellants,v.David L. LADD, Commissioner of Patents, Appellee.
No. 16862.
United States Court of Appeals District of Columbia Circuit.
Argued May 18, 1962.
Decided May 31, 1962

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Folsom E. Drummond, Washington, D. C., with whom Mr. Harry A. Toulmin, Jr., Washington, D. C., was on the brief, for appellants.
Mr. J. E. Armore, Atty., with whom Mr. Clarence W. Moore, Solicitor, U. S. Patent Office, was on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This appeal from the denial of a patent application is wholly without merit. The trial judge, in a de novo proceeding, patiently afforded appellants every opportunity to develop their case. But they failed to show that their frozen blood thawing process would produce the result claimed or be otherwise useful. Accordingly, we affirm on the opinion of the District Court. Commonwealth Engineering Co. v. Ladd, D. D.C., 199 F. Supp. 51.


2
Affirmed.